Citation Nr: 1632421	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine prior to March 20, 2012, and in excess of 20 percent thereafter.

2.  Entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for post-operative right knee residuals.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued 10 percent disability ratings for the Veteran's service-connected lumbar spine and bilateral knee disabilities.  

During the pendency of the appeal, the RO, in an October 2013 supplemental statement of the case (SSOC), increased the Veteran's lumbar spine disability rating effective March 20, 2012, the date that his VA Form-9 was received, indicating that his lumbar spine disability had worsened.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with the ratings assigned for this disorder.  Accordingly, this issue will remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The issues of entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome of the left knee and entitlement to an increased rating in excess of 10 percent for post-operative right knee residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Prior to March 20, 2012, the Veteran's lumbar spine disability has been manifested, on average, by forward flexion greater than 30 degrees but not greater than 60 degrees without ankylosis or incapacitating episodes due to invertebral disc syndrome (IVDS). 

2.  At no point during the period on appeal has the Veteran's lumbar spine disability been manifested by symptoms of limitation to forward flexion to 30 degrees or less or with evidence of ankylosis or incapacitating episodes requiring physician-prescribed bedrest for treatment.

3.  Right lower extremity radiculopathy has most nearly approximated mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  Prior to March 20, 2012, the criteria for a 20 percent disability rating, but no higher, for the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).
 
2.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability have not been met at any point during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).

3.  The criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity (as impairment of the right leg sciatic nerve) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, and VA examination reports.  

The Veteran was afforded VA examinations in connection with his claims in November 2009 and March 2013.  Each of these examinations was conducted by an appropriate examiner and included appropriate testing as well as a full description of the functional effects of the lumbar spine disability.  The opinions considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately assess the nature and severity of the Veteran's lumbar spine disability.  Accordingly, the Board finds that the November 2009 and March 2013 VA examinations are adequate with regard to the appeal of an increased rating for DDD and DJD of the lumbar spine.  There is no argument or indication that the examinations reports are somehow deficient, or that the Veteran's disability has worsened in severity since the last VA examination, or that there are pertinent, outstanding records.

For the above reasons, the Board finds that VA has satisfied its duties to notify and assist at every stage in this case, insofar as any errors committed were not harmful to the essential fairness of the proceedings.  A remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 	
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability is rated under Diagnostic Code 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Alternatively, IVDS can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, IVDS with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent rating.  A 20 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R.  § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that pain by itself, even if throughout a joint's range of motion, does not constitute a functional loss entitling a claimant to a higher rating under the applicable DC or the DeLuca factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Upon VA examination in November 2009, the Veteran reported that his back pain was getting worse.  The Veteran complained of pain radiating to his right leg with numbness in the right leg.  He reported an ability to complete his activities of daily living and had no incapacitating episodes requiring bed rest and treatment by a physician within the past 12 months.  He reported that he lost several weeks of work.  The Veteran denied a history of hospitalization or surgery.  He also denied fatigue, decreased motion, and weakness.  He reported stiffness, spasms, and pain.  He also stated he had flare-ups weekly with decreased motion.  He did not have any limitations to walking.  Examination revealed pain on motion on the right and tenderness on the left and right side.  Neither was severe enough to be responsible for an abnormal gait or abnormal spine condition.  No spasms, guarding, or weakness was shown.  The Veteran's muscle tone was normal and there was no muscle atrophy or ankylosis of the thoracolumbar spine.  Inspection of the spine showed normal posture, head position, symmetry, and gait.  There were no abnormal curvatures.  Reflex examination was within normal limits.  Range of motion testing revealed flexion to 90 degrees with pain, extension to 20 degrees with pain, right lateral flexion to 20 degree with pain, left lateral flexion to 20 degrees with pain, right lateral rotation to 45 degrees without pain, and left lateral rotation to 45 degrees without pain.  The Veteran's combined range of motion was 240 degrees.  The Veteran's range of motion was considered normal.  There was no additional limitation after three repetitions.  Lasegue's sign was negative.  X-rays showed minimal degenerative changes with osteophyte formation.  The diagnosis was DJD and DDD of the lumbar spine. 

A May 2010 private treatment record shows that the Veteran's range of motion testing of the lumbar spine revealed flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 15 degrees.

A July 2010 private treatment record shows that the Veteran's range of motion testing of the lumbar spine revealed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.

A February 2011 private treatment record shows that the Veteran's range of motion testing of the lumbar spine revealed flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 20 degrees.

A January 2013 private treatment record shows that the Veteran's range of motion testing of the lumbar spine revealed flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 25 degrees.

A March 2013 private treatment record shows that the Veteran's range of motion testing of the lumbar spine revealed flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 25 degrees.

During the Veteran's March 2013 VA examination, he stated that he was in constant pain in his low back with pain radiating down his right thigh and right leg.  He took prescribed medication with fair pain relief.  He denied having flare-ups that impacted the function of his thoracolumbar spine.  Range of motion testing revealed forward flexion to 50 degrees with pain, extension to 20 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral flexion to 10 degrees with pain, left lateral rotation to 10 degrees with pain, and right lateral rotation to 10 degrees with pain.  The Veteran's combined range of motion was 170.  The Veteran was able to perform repetitive use-testing after three repetitions.  The Veteran had functional loss and/or functional impairment of the thoracolumbar spine resulting in less movement than normal and pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm of the lumbar spine and the Veteran had normal strength testing.  There was also no muscle atrophy.  Examination showed that the Veteran had mild and constant radicular pain of the right lower extremity.  The right sciatic nerve was affected.  He did not have any other neurologic abnormalities and did not have IVDS.  He also denied the use of any assistive devices.  X-rays revealed DJD.  The Veteran reported that due to his lumbar spine condition, he could not stoop or bend and could not do any yard work.

After review of the evidence of record, the Board finds that during the course of the entire appeal, a 20 percent disability rating, but no higher, is warranted.

For the period prior to March 20, 2012, the Veteran is currently rated at 10 percent for his lumbar spine disability.  The Board finds a 20 percent disability rating is warranted during this period for several reasons.

Initially, the Board notes that the Veteran has been consistent in describing his back pain and limitation as severe throughout the course of the appeal.  The description of the severity of these symptoms would be consistent with a 20 percent disability rating during the entire appeal period.  Secondly, there is no difference between the limitation of flexion from the February 2011 and January 2013 private treatment record.  Also, the Veteran's limitation of flexion was the same between the May 2010 private treatment record and the March 2013 VA examination report.  If anything, the evidence of record shows that the Veteran's lumbar spine disability has worsened since the November 2009 VA examination when he was able to achieve 90 degrees of flexion.  As noted above, flexion limited to greater than 30 degrees but no greater than 60 degrees warrants a 20 percent disability rating.  As the May 2010 private treatment record showed the Veteran could only achieve flexion to 50 degrees, as required for a 20 percent rating, and because the February 2011 private treatment record showed the Veteran could only achieve flexion to 60 degrees, which is no greater than the 60 degrees warranted for a 20 percent rating, the Board finds that the Veteran's symptoms prior to March 20, 2012 more nearly approximated the criteria for a 20 percent disability rating, even if several of the ranges of flexion achieved on examination were slightly more than 60 degrees.  Finally, given the consistency of the Veteran's allegations during the course of the appeal and the small difference in limitation to range of motion noted between the private treatment records and the March 2013 VA examination which were within three years, the Board finds it is reasonable to resolve any benefit of the doubt in favor of the Veteran and assume that the increase in severity of his disability to being limited to greater than 30 degrees but not greater than 60 degrees of flexion likely occurred prior to March 20, 2012.  See generally DeLisio v. Shinseki, 25 Vet. App. 45 (2011).

However at no point during the course of the appeal is a disability rating in excess of 20 percent warranted.  The next higher rating of 40 percent is only warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the spine.  The evidence throughout the course of the appeal has failed to show that the Veteran's range of motion was limited to anywhere close to 30 degrees or less or that he had ankylosis of the spine.

Finally, even assuming the Veteran had a diagnosis of IVDS, the Board notes that the Veteran has not required bedrest prescribed by a physician to treat his lumbar spine disability.  Accordingly, rating his disability under the Formula for IVDS Based on Incapacitating Episodes would not result in a disability rating in excess of 20 percent.

The Board has considered and weighed the Veteran's complaints of low back pain and stiffness.  However, the Board finds that the 20 percent rating assigned for the lumbar spine disability appropriately compensates the Veteran for the extent of any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the November 2009 and March 2013 VA examination reports reflect that the Veteran was able to accomplish repetitive lumbar spine range-of-motion testing.   His range of motion of his low back, however, was not further limited by pain following repetition; nor was there reported evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating would not be assignable for the lumbar spine disability based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  Furthermore, to be discussed below, neurologic manifestation of the lumbar spine disability is separately rated based on neurological involvement in the right lower extremity.  38 C.F.R. § 4.45, 4.71a, DC 5242; DeLuca, 202; Mitchell, 25 Vet. App. 32.  

As for any neurological manifestations of the Veteran's lumbar spine disability, the Board finds that a separate rating of 10 percent is warranted for the neurological impairment in the Veteran's right leg due to the service-connected lumbar spine disability.  An October 2009 private treatment record reflects the Veteran's complaint of and treatment for recurrent lower back pain and radiating pain to the right leg and the November 2009 VA examination report shows that the Veteran complained of pain radiating to his right leg with numbness in the right leg.  Additionally, the March 2013 VA examiner documented the Veteran's report of radicular pain and sensory impairment in the right leg.  The March 2013 VA examiner determined that the radiculopathy was of a "mild" degree and affected the sciatic nerve.  No other neurological abnormalities have been associated with the Veteran's lumbar spine disability. 

Impairment of the sciatic nerve is contemplated by DC 8520.  Under these criteria, mild incomplete paralysis is rated as 10 percent disabling, moderate incomplete paralysis as 20 percent disabling, moderately severe incomplete paralysis as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy as 60 percent disabling.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, is rated 80 percent disabling.

Given the specific characterization by the March 2013 VA examiner of "mild" and constant right lower extremity radiculopathy, the service-connected disability picture most closely resembles that of mild incomplete paralysis of the sciatic nerve involving the right lower extremity.  The preponderance of the evidence is against the assignment of a higher rating as the examiner did not characterize the impairment as worse than mild, and the findings on examination do not evidence more severe impairment.  For all of these reasons, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that a separate 10 percent evaluation, but no higher, for the neurological impairment of the right lower extremity associated with the service-connected DJD and DDD of the lumbar spine is assignable.  

Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has not identified symptoms of lumbar spine DDD or DJD or right lower extremity sciatica not specifically referenced by the applicable rating criteria.  As noted, the schedular rating criteria for the spine and sciatic nerve contemplate limitation to range of motion, pain, and nerve impairment.  Therefore, the Board finds that his lumbar spine and sciatica disabilities are fully contemplated by the applicable rating criteria.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  Although the Veteran reported that he lost several weeks of work during his November 2009 VA examination, the Veteran has not contended and the evidence does not otherwise suggest that his service-connected lumbar spine disability precludes substantially gainful employment.  Moreover, when asked if his lumbar spine disability impacted his ability to work, the Veteran solely stated that he could not stoop or bend or do yard work.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for even higher ratings than those assigned for lumbar spine DDD and DJD and right lower extremity sciatica that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

 
ORDER

For the entire period on appeal, a disability rating of 20 percent, but no higher, is granted for DJD and DDD of the lumbar spine, subject to the laws and regulations governing the award of monetary benefits. 

A separate 10 percent rating for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a July 2014 statement by the Veteran, he asserted that he was recently involved in a motorcycle accident because his right knee slipped and he lost all stability.  He also stated that he has to use a cane all of the time and that he has fallen several times when crossing the street at work or going down stairs at home and work.  He attributes these accidents to knee instability.  Prior VA examinations do not show findings of instability.  Although the Veteran did not clearly articulate that his bilateral knee disability has worsened, he seems to imply a worsening of the condition based on his recent descriptions of his knee instability.  Thus, in order to afford the Veteran every opportunity, a remand for an appropriate VA examination to assess the current severity of his service-connected patellofemoral syndrome of the left knee and service-connected post-operative right knee residuals is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the virtual claims file. 

All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. After any additional records are associated with the claims file, arrange for the Veteran to undergo a VA joints examination with an appropriate examiner (preferably a physician) to determine the current severity of his service-connected patellofemoral syndrome of the left knee and service-connected post-operative right knee residuals.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.  The examiner must review the claims file.  All necessary special studies or tests must be accomplished. 

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


